The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2014

                                      No. 04-14-00383-CR

                                          Sean LEBO,
                                           Appellant
                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 413956
                           Honorable Bill C. White, Judge Presiding

                                         ORDER
         The reporter’s record in this appeal was due September 15, 2014, but it was not filed.
This court notified Kimberly LoBello by letter that she is the court reporter responsible for
timely filing the reporter’s record, and the record had not been filed. Our letter directed LoBello
to file the record by October 22, 2014. On October 22, LoBello filed a notification of late record,
requesting an extension of time until November 3, 2014, to file the record.

        We grant the motion, and order Kimberly LoBello to file the record by November 3,
2014. LoBello is advised that the court will not grant a further extension of time unless she
(1) establishes there are extraordinary circumstances that prevent her from timely filing the
record, (2) advises the court of what efforts have been expended to prepare the record and the
status of completion, and (3) provides the court reasonable assurance the record will be
completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court